                                    UNITED STATES DISTRICT COURT
 1
                                      DISTRICT OF CONNECTICUT
 2
                                                          )
 3   GRADUATION SOLUTIONS LLC,                            )
                                                          )
 4
                                   Plaintiff              )      Case No.: 3:17-cv-01342 (VLB)
 5                                                        )
                           v.                             )
 6                                                        )
 7
                                                          )
     ACADIMA, LLC and ALEXANDER                           )
 8   LOUKAIDES,                                           )
                         Defendants.                      )
 9                                                        )
10
                                       JOINT TRIAL MEMORANDUM
11
            The parties, Plaintiff GRADUATION SOLUTIONS LLC (“Plaintiff’), and Defendant
12

13   ALEXANDER LOUKAIDES (“Defendant”)1, by and through their undersigned counsel, submits the

14   following Joint Trial Memorandum in compliance with Local Civil Rules of the United States District
15
     Court for the District of Connecticut (D. Conn. L. Civ. R.10) and the District's Standing Order
16
     Regarding Trial Memoranda in Civil Cases.
17
             (1)    TRIAL COUNSEL:
18

19                  PLAINTIFF’S TRIAL COUNSEL:

20                  Jonathan B. Nelson, Dorf & Nelson LLP, The International Corporate Center, 555
                    Theodore Fremd Ave., Rye, NY 10580, phone number: 914-381-7600, fax number: 914-
21
                    381-7608, jnelson@dorflaw.com
22
                    DEFENDANT’S TRIAL COUNSEL:
23

24                  Jeffrey S. Bagnell, Esq. LLC, 55 Greens Farm Road, #200-60, Westport, CT 06680,
                    phone number: 203-286-7936, fax number: 203-276-7936, jeff@bagnell-law.com.2
25

26   1
      A default judgment entered against Defendant Acadima, LLC on October 15, 2018.
     2
27     Defendant Loukaides has retained counsel, Dowd & Bennet LLP, to represent him at trial. It is
     anticipated that the firm will be applying for pro hac vice admission and entering an appearance on his
28   behalf.



                                               Joint Trial Memorandum
 1
             (2)    JURISDICTION: This Court has jurisdiction over the subject Copyright claims and
 2

 3
     Lanham Act claims as set forth herein pursuant to 28 U.S.C. §§ 1331 and 15 U.S.C. 1125(a), because

 4   this action arises in part under the Copyright Act, 17 U.S.C. § 501, et seq., and under the Lanham Act,
 5
     15 U.S.C. 1051, et seq. This Court has jurisdiction over the Connecticut State law and common law
 6
     claims under the doctrine of supplemental jurisdiction.
 7
            The Plaintiff is a Nevada Limited Liability Company with a principal place of business located at
 8

 9   200 Pemberwick Road, Greenwich, CT 06831. The Defendant, Acadima, LLC is a Texas Limited

10   Liability Company with a principal place of business located at 14241 Dallas Parkway, Suite 650 Dallas,
11
     TX, 75254. The Defendant, Alexander Loukaides is a resident of the United Kingdom who resides in
12
     China. Plaintiff contends that personal jurisdiction over Defendants is vested and venue is proper in the
13
     United States District Court for the District of Connecticut under: (1) C.G.S.A. §52-59(b)(a)(1) because
14

15   they transact business within the state and/or (2) C.G.S.A. §52-59(b)(a)(3) because the Defendants

16   committed tortious acts outside the state causing injury to person or property within the state, and each
17
     of the Defendants (A) regularly does or solicits business, or engages in another persistent course of
18
     conduct, or derives substantial revenue from goods used or consumed or services rendered, in the state,
19

20
     or (B) expects or should reasonably expect the act to have consequences in the state and derives

21   substantial revenue from interstate or international commerce. The Defendants moved to dismiss based
22
     on lack of personal jurisdiction. The Court denied those motions.
23
            (3)     JURY/NON-JURY: This case is to be tried before a jury. A Jury Demand was filed
24
     by the Plaintiff on August 9, 2017.
25

26          (4)     LENGTH OF TRIAL: Counsel estimates 5 days will be required to present

27   evidence during the trial of this matter. See also Section 8, below, for an estimated time for the
28
     testimony of each witness.



                                               Joint Trial Memorandum
 1

 2             (5)   FURTHER PROCEEDINGS: Counsel does not anticipate any further proceedings

 3   will be required prior to trial.
 4
               (6)   NATURE OF CASE:
 5
                     PLAINTIFF’S NATURE OF CASE:
 6

 7
               Plaintiff is a leader in the design, marketing, and sale of premium graduation apparel and

 8   accessories. Graduation Solutions’ products are recognized and sold through Graduations Solutions’
 9   online store.      At a substantial cost, Plaintiff created the Graduation Solutions website (“Plaintiff’s
10
     Website”) to promote and sell its goods.      As set forth in detail in its Amended Complaint, the GS
11
     Website contains original works of authorship, including, without limitation, its graphic designs,
12

13   photographs, content, copy and website design have been registered with the United States Copyright

14   Office.
15
               Defendant Loukaides owns and operates the website that is located at https://Acadima.com, (the
16
     “Acadima Website”), as well as a number of other similar infringing websites, including
17
     www.gradshop.com,              www.graduationcapandgown.com,               www.graduationapparel.com,
18

19   www.gradgown.com (“Defendant’s Websites). Defendant Loukaides, as founder, is the dominant and

20   active force behind Defendant Acadima and Defendant’s websites, which offers apparel and accessories
21
     for graduations in the same manner as Plaintiff.     Defendant Loukaides is identified as the registrant
22
     contact, the administrative contact, and the technical contact for the Acadima Website. As demonstrated
23
     by the side-by-side screen shots of content and language therein, Defendant Loukaides intentionally
24

25   copied the original works of authorship from Plaintiff’s Website, including inter alia content, copy,

26   design, photographs, in order to unfairly compete with Plaintiff, and profit off Plaintiff’s effort and
27
     goodwill. In many instances Defendant Loukaides copied Plaintiff’s website verbatim.
28




                                                Joint Trial Memorandum
             Additionally, the Complaint alleges Defendant intentionally and knowingly engaged in this
 1

 2   wrongful conduct. Defendant Loukaides had contacted Mr. Gordon, the Chief Executive Officer for

 3   Plaintiff, were specifically to discuss their mutual business of selling graduation gowns and other school
 4
     regalia through their respective websites. Incredibly, in one email to Mr. Gordon, Defendant Loukaides
 5
     suggested that they join forces to create a “site similar to [a competitor’s website] so we can complete on
 6

 7
     pricing” in order to close down or interfere with the competitor’s business. This email is critical proof of

 8   Defendant Loukaides’ intent to copy competitor websites in order to unfairly compete against them.
 9          Based on this, Plaintiff asserts claims in this an action for: (1) copyright infringement under 17
10
     U.S.C. § 101, et. seq.; (2) trade dress infringement under section 43(a) of the Lanham Act, 15 U.S.C. §
11
     1125(a); (3) false advertising under section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); (4) violation
12

13   of the Connecticut Unfair Trade Practices Act (“CUTPA”); (5) violation of Connecticut’s common law

14   prohibition against unfair competition; and (6) unjust enrichment. Plaintiff seeks injunctive relief,
15
     compensatory damages, punitive damages, costs, and attorneys’ fees.
16
                    DEFENDANT’S NATURE OF CASE:
17
                    Defendant Loukaides denies the allegations and has set forth affirmative defenses to the
18

19    Claims.    Defendant asserts that contemporaneous documentation shows Loukaides was not

20    responsible for filling in the content of the Acadima.com website; instead, that was the responsibility
21
      of the subsequent owner of Acadima LLC, Frank Seviane. The latter was in charge of all content of
22
      the acadima.com site. Defendant further contends that the acadima.com website was launched when
23
      Seviane was the owner of Acadima LLC. Seviane purchased Acadima LLC from Loukaides for
24

25    $10,000 and the company shortly thereafter filed for bankruptcy. Loukadies further contends that the

26    other sites at issue were created by Directline Distributing, a company that Loukaides neither worked
27
      for nor profited from.
28




                                                Joint Trial Memorandum
              (7)   TRIAL BY MAGISTRATE JUDGE: The parties have not agreed to a trial before a
 1

 2   magistrate judge.

 3            (8)   EVIDENCE:
 4
              (a)   PLAINTIFF’S WITNESSES:
 5
              (1)   Matthew Gordon, President & CEO,            GraduationSource, c/o Dorf & Nelson, 555
 6

 7
     Theodore Fremd Ave., Rye New York, 10580. This witness is expected to testify with regard to

 8   Plaintiff’s ownership of the subject intellectual property, Defendants’ violation of Plaintiffs’
 9   intellectual property rights, and Plaintiff’s resulting damages. The estimated duration of this witness’s
10
     testimony is 4 hours.
11
              (2)   Jesse Rothschild, GraduationSource, c/o Dorf & Nelson, 555 Theodore Fremd Ave.,
12

13   Rye New York, 10580. This witness may be called to testify, if the need arises, regarding Plaintiff’s

14   ownership of the subject intellectual property, Defendants’ violation of Plaintiffs’ intellectual property
15
     rights, and Plaintiff’s resulting damages. The estimated duration of this witness’s testimony is 1-2
16
     hours.
17
              (3) Kristoff Albanese, Director, eCommerce, GraduationSource, c/o Dorf & Nelson, 555
18

19   Theodore Fremd Ave., Rye New York, 10580. This witness may be called to testify, if the need arises,

20   regarding Plaintiff’s ownership of the subject intellectual property, Defendants’ violation of Plaintiffs’
21
     intellectual property rights, and Plaintiff’s resulting damages. The estimated duration of this witness’s
22
     testimony is 1-2 hours.
23
              (4) Joann Kovel, GraduationSource, c/o Dorf & Nelson, 555 Theodore Fremd Ave., Rye New
24

25   York, 10580. This witness may be called to testify, if the need arises, regarding Plaintiff’s ownership

26   of the subject intellectual property, Defendants’ violation of Plaintiffs’ intellectual property rights, and
27
     Plaintiff’s resulting damages. The estimated duration of this witness’s testimony is 1-2 hours.
28




                                                Joint Trial Memorandum
            (5) Alexander Loukaides, c/o, Jeffrey S. Bagnell, Esq., LLC, 55 Greens Farms Rd #200-60,
 1

 2   Westport, CT 06880. Plaintiff expects to call Defendant Alexander Loukaides to testify regarding the

 3   creation, ownership and dominion of Defendants’ violative websites, and other encroachment on
 4
     Plaintiff’s intellectual property rights, as well as the revenue earned from said violative websites.
 5
     The estimated duration of this witness’s testimony is 2 hours. Plaintiff also reserves its right to
 6

 7
     introduce the deposition testimony of this witness, as designated below.

 8          (6) Frank Seviane, 7700 Windrose Level Three, Plano, TX 75024. Plaintiff expects to call this
 9   witness to testify regarding the creation, ownership and dominion of Defendants’ violative websites,
10
     and other encroachment on Plaintiff’s intellectual property rights, as well as the revenue earned from
11
     said violative websites. The estimated duration of this witness’s testimony is 2 hours. If this witness
12

13   is unavailable for trial, Plaintiff also reserves its right to introduce the deposition testimony of this

14   witness, as designated below.
15
            (7)   Representative of Domains by Proxy LLC, 14455 North Hayden Road, Scottsdale,
16
     Arizona. Plaintiff may call this witness to authenticate its business records and verify the creation,
17
     ownership and dominion of Defendants’ violative websites. The estimated duration of this witness’s
18

19   testimony is 1 hour, and/or their records.

20          (8) Representative of Whois Digital Pte Ltd, 9A Jasmine Road, Singapore, 576582, c/o
21
     dnsadmin@whois.com. Plaintiff may call this witness to authenticate its business records and verify
22
     the creation, ownership and dominion of Defendants’ violative websites. The estimated duration of
23
     this witness’s testimony is 1 hour, and/or their records.
24

25          (9) Expert Witness Antonio L. Argiz, Chairman CPA/ABV/CFF/CGMA, ASA, CVA, CFE,

26   Morrison, Brown, Argiz & Farra, LLC, 1450 Brickell Avenue, 18th Floor, Miami, Fl 33131. Plaintiff
27
     expects to call this expert witness to proffer testimony and provide an opinion regarding Plaintiff’s
28




                                                  Joint Trial Memorandum
      damages sustained from Defendant’s conduct. This witness is a valuation expert, as further described
 1

 2    in the Expert Report (“Expert Report”) annexed hereto as Exhibit 1. This witness’s opinion, as

 3    well as the basis for said opinion is contained in the annexed Expert Report. A list of
 4
      materials on which this witness intends to rely is also included in the annexed Expert Report. This
 5
      witness’s curriculum vitae is included in the annexed Expert Report.
 6

 7
                    DEFENDANTS’ WITNESSES:

 8                  Defendant identifies the same witnesses as Plaintiff supra.
 9           (b)    EXHIBITS:
10
            Plaintiff’s Exhibit List is annexed hereto in Schedule A. Defendants’ Exhibits List is annexed
11
     hereto in Schedule B. As required, the parties have exchanged exhibits prior to the submission of this
12

13   Joint Memorandum, and also are submitting two (2) sets of all exhibits herewith pursuant to Local

14   Civil Rule 83(6)(b).
15
            Plaintiff objects to the admissibility and use of Defendants’ Exhibits B through U on the grounds
16
     that they were not timely produced to Plaintiff pursuant to Second Amended Scheduling Order (ECF 84)
17
     and Joint Trial Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b) which requires
18

19   the exchange of exhibits seven (7) days prior to the due date for submission of the pre-trial order. In

20   addition, Plaintiff objects to the individual Exhibits as specified below. Plaintiff’s specific objections to
21
     Defendant’s Exhibits, in addition to the above, are also specifically noted in Schedule F.
22
            (c)     DEPOSITION TESTIMONY:
23
            Plaintiff may introduce the transcripts of the deposition testimony for the following
24

25   individuals: (1) Frank Seviane, (2) Alexander Loukaides. These transcripts are annexed

26   hereto as Exhibit 2.
27

28




                                                Joint Trial Memorandum
            From the deposition testimony of Frank Seviane, Plaintiff designates the following
 1

 2   pages and lines which may be read into evidence: 13:4-15:3; 16:15-19:11; 23:4-16; 24:21-

 3   25:22; 26:7-25; 27:18-29-16; 29:25-31:1; 32:4-18; 33:1-15; 34:2-18; 35:7-36:12; 36:25-
 4
     38:9; 42:12-43:1, 43:8-22; 44:5-23; 45:18-46:22; 47:17-25; 48:7-21; 49:4-50:25; 51:1-
 5
     52:25; 53:12-55:1; 57:22-58:25; 60:11-24; 61:12-15; 61:22-66:5; 66:6-68:11; 76:18-
 6

 7
     80:24; 83:4-24; 83:25-88:17; 90:6-91:24; 93:3-11; 93:22-95:7; 97:12-21; 98:12-99:16;

 8   100:3-102:20; 102:24-104:16; 123:20-124:16.
 9          From the deposition testimony of Alexander Loukaides, Plaintiff designates the
10
     following pages and lines which may be read into evidence: 7:17-8:6.
11
            Plaintiff also reserves the right to use portions of the above referenced deposition
12

13   transcripts for impeachment purposes.

14          (9)     STIPULATIONS AND PROPOSED FINDINGS OF FACT AND CONCLUSIONS
15
     OF LAW:
16
            (a)     STATEMENT OF UNCONTROVERTED FACTS:
17
            Plaintiff’s principal place of business is located at 200 Pemberwick Road, Greenwich, CT,
18

19   06831. Plaintiff designs and sells graduation apparel through its online store via its website located at

20   https://Graduationsource.com.     Plaintiff owns and operates its website, through either itself or its
21
     predecessor, and owned the domain name since 2005. Plaintiff’s website contains works of authorship
22
     which are protected under the copyright laws of the United States, including, without limitation, its
23
     graphic design, content, photographs, and layout. Plaintiff registered these original works of authority
24

25   with the United States Copyright Office, and received copyright registrations bearing numbers TXU 2-

26   026-975 and TXu1-374-011. Plaintiff’s copyrighted material, as it was submitted to the United States
27
     Copyright Office, is contained in Plaintiff’s Exhibit 7.
28




                                                Joint Trial Memorandum
            Defendant Loukaides officially formed Defendant Acadima in 2015, but began operations prior
 1

 2   to that date. According to filings on the Texas Secretary of State’s database, Loukaides was the

 3   “Owner” of Acadima, during the relevant time period, and while the alleged infringement took place. In
 4
     this case, Plaintiff already obtained a judgment on default against Defendant Acadima.
 5
            (b)     STATEMENT OF CONTESTED ISSUES:
 6

 7
            Plaintiff has already obtained a judgment of default against Defendant Acadima. As such, the

 8   issues left to be determined are whether Defendant Loukaides is liable for the infringement asserted
 9   herein, and the amount of damages which should be awarded to Plaintiff. In determining liability as
10
     against Defendant Loukaides, the primary contested issue is whether Defendant Loukaides was the
11
     registrant, creator and owner, during the time period wherein the infringement took place.     Plaintiff
12

13   asserts, based on clear documentary evidence from third party sources, contained in the accompanying

14   exhibits, that Defendant Loukaides was and is the registrant, creator and owner of the infringing
15
     websites, and, as such, is liable for the infringement therein.
16
            (c)     ADDITIONAL MATERIAL FOR JURY TRIAL:
17
            PROPOSED VOIR DIRE QUESTIONS:                       Plaintiff’s proposed voir dire questions are
18

19   annexed in Schedule C. Defendant has no objection to the proposed voir dire questions.

20          PROPOSED JURY INSTRUCTIONS: Plaintiff’s proposed jury instructions are annexed in
21
     Schedule E. Defendant has no objection to the Plaintiff’s proposed instructions.
22
            PROPOSED JOINT VERDICT FORM: The Joint Proposed Jury Verdict Form is annexed
23
     hereto in Schedule D.
24

25          BRIEF DESCRIPTION OF CASE AND PARTIES:

26          Plaintiff is a leader in the design, marketing, and sale of premium graduation apparel and
27
     accessories.    Plaintiff designs and sells graduation apparel through its online store via its website
28




                                                 Joint Trial Memorandum
     located at https://Graduationsource.com.      Plaintiff’s website contains original works of authorship
 1

 2   which are protected under the copyright laws of the United States, including, without limitation, its

 3   graphic design, content, photographs, and layout. Plaintiff registered these original works of authority
 4
     with the United States Copyright Office, and received copyright registrations bearing numbers TXU 2-
 5
     026-975 and TXu1-374-011. Plaintiff’s copyrighted material, as it was submitted to the United States
 6

 7
     Copyright Office, is contained in Plaintiff’s Exhibit 7.

 8          Plaintiff brought this suit against, Defendants, who are business competitors of Plaintiff, based
 9   on their creation, maintenance and generation of revenue from websites which were either copies of or
10
     substantial similar to Plaintiff’s website.        Defendants’ websites include https://Acadima.com,
11
     www.gradshop.com,          www.graduationcapandgown.com,            www.graduationapparel.com,           and
12

13   www.gradgown.com (“Defendants’ Websites). Plaintiff asserts, as demonstrated by the side-by-side

14   screen shots of content and language therein, Defendant intentionally copied the original works of
15
     authorship from Plaintiff’s Website, including inter alia content, copy, design, photographs, in order to
16
     unfairly compete with Plaintiff, and profit off Plaintiff’s effort and goodwill. In many instances, Plaintiff
17
     asserts that Defendants copied Plaintiff’s website verbatim.    Per documentary evidence designed in the
18

19   attached schedule of exhibits, Plaintiff asserts that Defendant Loukaides is identified as the registrant and

20   contact for Defendants’ Websites.
21
            Based on this, Plaintiff asserts claims in this is an action for: (1) copyright infringement under 17
22
     U.S.C. § 101, et. seq.; (2) trade dress infringement under section 43(a) of the Lanham Act, 15 U.S.C. §
23
     1125(a); (3) false advertising under section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); (4) violation
24

25   of the Connecticut Unfair Trade Practices Act (“CUTPA”); (5) violation of Connecticut’s common law

26   prohibition against unfair competition; and (6) unjust enrichment. Plaintiff seeks injunctive relief,
27
     compensatory damages, punitive damages, costs, and attorneys’ fees. Plaintiff has already obtained a
28




                                                Joint Trial Memorandum
     judgment on default against Defendant Acadima. Plaintiff submits herewith, and intends to submit at
 1

 2   trial, an expert report detailing the damages sustained by Plaintiff.

 3           (10) ANTICIPATED EVIDENTIARY PROBLEMS:                              Other than the objections to
 4
      Defendant’s Exhibits noted above, and in the accompanying Schedule F, there are no additional
 5
      evidentiary issues at this time.
 6

 7
     Dated: April 12, 2019

 8                                                                           GRADUATION SOLUTIONS LLC
 9                                                                            By: ___/s/ Jonathan B. Nelson ____
10
                                                                              Jonathan B. Nelson, Esq. (ct30469)
                                                                                              Dorf & Nelson LLP
11                                                                                  555 Theodore Fremd Avenue
                                                                                                   Rye, NY 10580
12
                                                                                           Phone: (914) 381-7600
13                                                                                            Fax: (914) 381-7608
                                                                                            jnelson@dorflaw.com
14
                                                                                      Monte E. Frank (ct13666)
15
                                                                                        Pullman & Comley LLC
16                                                                               850 Main Street, P.O. Box 7006
                                                                                     Bridgeport, CT 06601-7006
17                                                                                            T: (203)330-2240
                                                                                              F: (203) 576-8888
18
                                                                                          mfrank@pullcom.com
19

20
                                                                                           ALEX LOUKAIDES
21

22                                                                             By:___/s/ Jeffrey S. Bagnell_____
                                                                                     Jeffrey S. Bagnell (ct19893)
23                                                                                55 Greens Farms Road, 200-60
                                                                                    Westport, Connecticut 06880
24
                                                                                              T: (203) 984-8820
25                                                                                             F: (203) 557-8769
                                                                                      jbagnell@bagnell-law.com
26

27

28




                                                Joint Trial Memorandum
 1                                             SCHEDULE A
                                            Plaintiff’s Exhibit List
 2

 3
     Exhibit 1: Copy of Plaintiff’s Copyright Registration bearing registration number TXu 2-026-975
 4
     Exhibit 2: Copy of Plaintiff’s Supplement Copyright Registration bearing registration number
 5
     TXu1-374-011 for its website.
 6
     Exhibit 3: Copy of Plaintiff’s Copyright Registration bearing registration number TXu 2-024-279
 7   for its website code.
 8
     Exhibit 4: Confirmatory Assignment of Copyrights of Photographs for Plaintiff’s Website
 9   from 2012.
10   Exhibit 5: Confirmatory Assignment of Copyrights of Photographs for Plaintiff’s Website
11
     from 2017.

12   Exhibit 6: Plaintiff’s website code.
13
     Exhibit 7: Plaintiff’s complete website, www.graduationsource.com, as submitted to Copyright Office.
14
     Exhibit 8: Copy of SSL Certificate of registration and ownership for www.acadima.com
15
     Exhibit 9: Copy of SSL Certificate of registration and ownership for www.graduationcapandgown.com
16

17   Exhibit 10: Copy of SSL Certificate of registration and ownership for www.gradshop.com

18   Exhibit 11: Copy of SSL Certificate of registration and ownership for www.graduationapparel.com
19
     Exhibit 12: Copy of SSL Certificate of registration and ownership for www.gradgown.com
20
     Exhibit 13: Copy of domain and registrant information from Whois.com for www.acadima.com
21
     Exhibit 14: Copy of domain and registrant information from Whois.com for
22
     www.graduationcapandgown.com
23
     Exhibit 15: Copy of domain and registrant information from Whois.com for
24   www.graduationapparel.com
25
     Exhibit 16: Copy of domain and registrant information from Whois.com for www.gradshop.com
26
     Exhibit 17: Copy of domain and registrant information from Whois.com for www.gradgown.com.
27

28
     Exhibit 18: Trial Subpoena to Whois.com, with reservation to add documents produced by Whois.com
     pursuant to said subpoena.



                                             Joint Trial Memorandum
 1
     Exhibit 19: Trial Subpoena to Domains by Proxy, with reservation to add documents produced by
 2   Whois.com pursuant to said subpoena.

 3   Exhibits 20-55: Plaintiff’s Website Screenshot.
 4
     Exhibits 56-72: Screenshots from Defendant’s website, www.acadima.com
 5
     Exhibits 73- 90: Demonstrative Exhibits – Comparison s of Screenshots of Plaintiff’s and Defendant’s
 6   Webpages.
 7
     Exhibit 91 - Screenshot from Defendant’s website, www.graduationapparel.com
 8
     Exhibit 92 – Comparison of Plaintiff’s Site with www.graduationapparel.com
 9

10
     Exhibits 93 - 104: Screenshots from Defendant’s website, www.gradshop.com

11   Exhibit 105 & 106 – Comparison of Plaintiff’s Site with www.gradshop.com .
12
     Exhibit 107 -: Deposition transcript of Frank Seviane
13
     Exhibit 108-: Deposition Transcript of Alexander Loukaides
14
     Exhibit 109 - Expert Report of Antonio L. Argiz from Morrison, Brown, Argiz & Farra, LLC
15

16   Exhibit -110: Documentation relied upon by the expert in determining damages.

17

18

19

20

21

22

23

24

25

26

27

28




                                              Joint Trial Memorandum
                                              SCHEDULE B
 1
                                          Defendant’s Exhibit List
 2
     Exhibit A:   July 5, 2016 emails between Elizabeth Barwick and Frank Seviane.
 3
     Exhibit B:   SS-4 Application for Employer Identification Number of Hangzhou Yullex Co.
 4

 5   Exhibit C:   Yu Lan paystub detail dated 4/1/2016

 6   Exhibit D:   Distributorship and Operation Agreement dated November 1, 2011
 7
     Exhibit E:   Robeson County chck to Gradshop dated April 25, 2016
 8
     Exhibit F:   2014 Worldwide Income document
 9

10
     Exhibit G:   Actual Quantity (Accessories) document

11   Exhibit H:   All Inventory Quantity (Deluxe Go) document
12
     Exhibit I:   gradshop.com who.is document
13
     Exhibit J:   graduationcapandgown.com who.is document
14
     Exhibit K:   gradgown.com who.is document
15

16   Exhibit L:   text messages between Kristoff Albanese and Alex Loukaides

17   Exhibit M:   October 18, 2009 DomainPeople, Inc. who.is printout document
18
     Exhibit N:   July 6, 2013 email from Bruce Allen to sales@yullex.com
19
     Exhibit O:   February 20, 2013 email from Jesse Alexander to Lan Yu
20
     Exhibit P:   Goods and services descriptions for Graduation Solutions, TeamUniformsUSA,
21
                  Teamuniforms, Gordon Group, Avanti Systems, Solare and Elite
22
     Exhibit Q:   Rad, LLC registrant document
23
     Exhibit R:   Gordon International trademark information
24

25   Exhibit S:   Andrea Weinstein linkedin profile

26   Exhibit T:   GraduationSource trademark information
27
     Exhibit U:   eKomi document re Graduationsource.com
28




                                            Joint Trial Memorandum
     Defendant reserves the right to introduce any all exhibits identified by the Plaintiff.
 1

 2   Plaintiff interposes objections herein to a number of Defendants’ exhibits. Those objections are
     delineated in Schedule F below, as well as in Section 8(b) in the above pre-trial memorandum.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                Joint Trial Memorandum
                                               SCHEDULE C
 1

 2                                   Proposed Joint Voir Dire Questions

 3      Please state your current occupation:
 4
             o How long have you been so employed?
             o What were your previous occupations, if any?
 5      Have you ever owned a business?
             o If so, what kind of business?
 6
             o For how long, how many years, did you own it?
 7           o If so, how many employees?
        Please give us the following information about your family:
 8      If you are married what is your spouse’s current occupation?
             o If you have children?
 9
             o How many
10           o What ages?
             o What are their occupations, if any?
11      Are there any other adults living in you household?
12
             o If so, how are they related to you, and what is their age and occupation?
        During the past five years, have any of you served on a jury or been excluded from a jury in the
13       last five year?
             o If yes, was it a civil or a criminal case?
14
                      If civil, what, in general, was the case about?
15           o If yes, and you served, without telling me the outcome, or who won, please tell me
                  whether or not the jury reached a verdict.
16           o If yes, and you served, were you ever the foreperson?
             o If yes, will you be able to put aside your prior jury experience as you sit in this case, to
17
                  ignore completely anything you learned about the law or evidence in those cases, and
18                decide this case solely on the basis of the evidence that I admit during this trial and on the
                  law as I instruct you in it?
19      What do you think are the most important qualities a juror should have?
20
        There is a substantial difference between the burden of proof in a criminal trial and the burden of
         proof in a civil trial. In a criminal trial, the prosecution must prove all the essential facts beyond
21       a reasonable doubt. In a civil trial such as this one, by contrast, the burden of proof is less
         demanding. To win a civil case, plaintiff generally must prove the essential facts only by a
22
         preponderance of the evidence. Preponderance of the evidence means that after the jury takes
23       into account the evidence the defendants have presented, the jury concludes that the essential
         facts are more likely true than not true. Do any of you think you would have any difficulty in
24       applying the preponderance of the evidence standard in this civil action?
        Have you, or has anyone in your immediate family, been a party (either as a plaintiff or as a
25
         defendant) to any lawsuit, civil or criminal? If so, please raise your hand.
26           o If so, who (you or a family member) was the party to the case?
             o Was the person a plaintiff or a defendant?
27           o What was the nature of the case?
             o Was it tried by jury? Outcome?
28




                                             Joint Trial Memorandum
        Is there anything about that experience that would cause you to question your ability to decide
 1
         this case fairly and impartially, only on the basis of the evidence I admit during this trial and the
 2       law as I instruct you in it?
        Have any of you ever been a witness in state or federal court in any lawsuit, civil or criminal?
 3            o Did you testify for the plaintiff or the defendant?
 4
              o What was the nature of the case?
        Is there anything about that experience that would cause you to question your ability to decide
 5       this case fairly and impartially, solely on the basis of the evidence I admit during this trial and
         the law as I instruct you in it?
 6

 7      Have you, or has anyone in your immediate family, attended law school or had any other training
         in the law?
 8      If so, will you put whatever knowledge of the law you may have acquired before today out of
 9
         your mind during this trial, and will you promise to apply only those legal principles in which I
         instruct you?
10      Do any of you have any specific feelings or opinions about lawsuits, lawyers or the parties who
         bring lawsuits, either positive or negative?
11
        Do any of you have any personal objection to lawsuits that seek monetary compensation for
12       injuries and damages suffered?
        Do you have any specific feelings about the size of jury awards?
13      Do any of you have any reluctance about serving as a juror?
14
        Is there anyone who would feel any reluctance in joining the discussion with the members of the
         jury during deliberations?
15      Would any of you feel offended if other members of the jury disagreed with your view of the
         evidence?
16
        It is your duty as a juror to listen to the opinions and points of view of the other members of the
17       jury.
        Would any of you be unwilling to listen to a fellow juror who disagreed with you?
18      It is also your duty as a juror to express your opinion or point of view regarding the evidence to
19
         the other members of the jury. Is there anyone who would be unwilling to speak up and try to
         persuade other members of the jury who disagreed with your view of the evidence?
20       Is there anyone who would be unwilling to change an opinion if, after listening to the arguments
         of the other members of the jury, you were persuaded that your opinion was wrong?
21
        If you are selected to sit as a juror, will you be able and willing to render a verdict solely on the
22       evidence presented at the trial and the law as I instruct you and not based upon your emotions, or
         any preconceived notions about the facts or the law in this case?
23      As a juror, you may have to resolve conflicts in the testimony of witnesses. This means you may
24
         have to decide whether to believe or reject all or part of a witness's testimony or who is telling
         the truth. Is this something you feel you can do?
25      Can you think of any experience in your life or any other matter which occurs to you now that
         you think you should bring to my attention because it may have some bearing on your ability to
26
         be fair as a juror in this case?
27      From what you have heard about this case thus far, is there anything that causes any of you to
         believe that you cannot be fair and impartial as a juror in this case?
28




                                             Joint Trial Memorandum
        Is there anything which has happened here this morning which any of you think may affect your
 1
         ability to be fair and impartial to the parties that you have not told us about up to now?
 2      Do you have any bias or prejudice, for or against, any of the parties or attorneys in this case?
        Is there any reason at all why you can't be absolutely fair to the plaintiff in this case?
 3
        Is there any reason at all why you can't be absolutely fair to the defendant in this case?
 4      Having heard all the questions put to you, do you know of any reason why you could not sit on
         this jury and render a fair verdict based on the evidence presented and the legal instructions I
 5       give you?
 6
        You have been given lists of lawyers and witnesses. Are any of you related to, or personally
         acquainted with, any of the lawyers or witnesses?
 7
        Plaintiff in this case is seeking punitive damages. Punitive damages are designed to punish a
 8
         party and deter future similar conduct. Do any of you have an opinion on whether it is
 9       appropriate for a jury to punish parties for wrongdoing by awarding punitive damages?
        Would any of you have any difficulty in following the courts instructions with respect to
10       awarding punitive damages if the evidence were to justify such an award?
11
        Do you have a home computer?
12           o If yes, how many?
        Do you use a computer daily for business?
13
        How many hours per day do you spend on the internet?
14           o Is the time you spend primarily for personal use or business?
        What websites do you most frequently visit?
15      Do you regularly visit any internet news sites or blogs? If so, please state:
             o What sites or blogs?
16
             o How long have you read or contributed to the sites or blogs?
17           o The nature and extent of your interest in the sites or blogs?
        Do you regularly visit any special interest internet sites or blogs? If so, please state:
18           o What sites or blogs?
19
             o How long have you read or contributed to the sites or blogs?
             o The nature and extent of your interest in the sites or blogs?
20      Do you regularly watch any television/cable programs or series? If so, please state:
             o The name of the program or programs.
21
             o The nature and extent of your interest in the program or programs.
22      Do you regularly listen to any to any radio program or programs? If so, please state:
             o The name of the program or programs.
23           o The host of the program or programs.
             o The nature and extent of your interest in the program or programs.
24
        What type of movies do you prefer?
25      Do you currently subscribe or have you ever subscribed to any newspaper, magazine or other
         written publication? If so, please state:
26
             o What magazine or publication?
27           o How long have you had or did you have the subscription?
             o The nature and extent of your interest in the magazine or publication.
28




                                          Joint Trial Memorandum
        What are your spare time activities, hobbies, and vacation interests?
 1
        What are your spouse’s spare time activities, hobbies, and vacation interests?
 2      What are your children’s spare time activities, hobbies, and vacation interests?
        Do you belong to any clubs or organizations?
 3

 4      Have you ever created a website, or had someone create a website on your behalf?
             o If so, how many times?
 5           o When?
             o For what purpose?
 6
             o Is that website still operational?
 7           o What company or companies do you use to host and maintain the website?
             o Do you have the knowledge and ability to create or design a website yourself?
 8      Have you ever registered a domain name?
 9
             o If yes, how many?
             o When?
10           o For what purpose?
             o Did you use the domain name to create a website? If not, why?
11
        Have you ever sold any products or services using the internet, through any website, including
12       third party sites such as Amazon, Ebay, Etsy, etc?
        Have you ever posted any product or service reviews on the Internet?
13           o How many times have you posted?
             o On which website?
14
             o For what product?
15      Do you have any experience with online advertising?
        Have you ever applied for a patent, copyright or trademark with the US Patent & Trademark
16
         Office?
17           o If so, please explain what it was for, whether or not it was granted, and when it was.
             o Do you currently own said patent, copyright or trademark? If no, why not?
18      Have any of you ever been accused of infringing someone else's copyright or trademark?
        Some people may think all information which is on the internet is “up for grabs” so to speak, and
19
         can be copied and shared freely. Others may favor strong protection for privacy and for the
20       rights of the creator. What do you think?

21

22

23

24

25

26

27

28




                                            Joint Trial Memorandum
 1                                                SCHEDULE D
 2                                       Proposed Joint Jury Verdict Form
 3   As for and regarding Defendant Acadima:
 4
             On Plaintiff’s First Cause of Action for COPYRIGHT INFRINGEMENT, a Judgment on default
 5   has already been issued as against Defendant Acadima.

 6         On Plaintiff’s Second Cause of Action for TRADE DRESS INFRINGEMENT AND UNFAIR
     COMPETITION UNDER LANHAM ACT, a Judgment on default has already been issued as against
 7
     Defendant Acadima.
 8
           On Plaintiff’s Third Cause of Action for FALSE ADVERTISING UNDER LANHAM ACT, a
 9   Judgment on default has already been issued as against Defendant Acadima.
10
          On Plaintiff’s Fourth Cause of Action for VIOLATION OF CONNECTICUT UNFAIR TRADE
11   PRACTICES ACT, a Judgment on default has already been issued as against Defendant Acadima.
12         On Plaintiff’s Fifth Cause of Action for VIOLATION OF CONNECTICUT COMMON LAW
13
     OF UNFAIR COMPETITION, a Judgment on default has already been issued as against Defendant
     Acadima.
14
            On Plaintiff’s Sixth Cause of Action for UNJUST ENRICHMENT, a Judgment on default has
15
     already been issued as against Defendant Acadima.
16
            Based on a finding of liability of Defendant Acadima, we the jury award damages to Plaintiff in
17   the amount of $_______________.
18
            In addition, we the jury award Plaintiff the following additional relief (check all that apply):
19
                  ____punitive damages should be awarded in the amount of $________.
20                ____an injunction enjoining and restraining Defendant, as well as all its agents,
                  representative, servants, employees, attorneys, successors and assigns, enjoining and
21
                  restraining from copying, posting, or making any other infringing use or distribution of
22                any of Plaintiff’s protected materials and they must take down all webpages that contain
                  or were derived from any of Plaintiff’s copyrighted work including the websites:
23                www.Acadima.com,            www.gradshop.com,          www.graduationcapandgown.com,
                  www.graduationapparel.com, www.gradgown.com
24
     Dated: _______________________
25   Signed:______________________

26          Presiding JurorAfter /all verdict forms have been signed, notify the clerk/bailiff or court
     attendant that you are ready to present your verdict in the courtroom.
27

28




                                                Joint Trial Memorandum
 1                                       Proposed Joint Jury Verdict Form
 2   As for and regarding Defendant Loukaides:
 3
             On Plaintiff’s First Cause of Action for COPYRIGHT INFRINGEMENT, please check one of
 4   the following:
             ___________ we the jury find in favor of Plaintiff
 5           __________ we the jury find in favor of Defendant Loukaides
 6
         On Plaintiff’s Second Cause of Action for TRADE DRESS INFRINGEMENT AND UNFAIR
 7   COMPETITION UNDER LANHAM ACT, please check one of the following:
         ___________ we the jury find in favor of Plaintiff
 8       __________ we the jury in favor of Defendant Loukaides
 9
             On Plaintiff’s Third Cause of Action for FALSE ADVERTISING UNDER LANHAM ACT
10   please check one of the following:
             ___________ we the jury find in favor of Plaintiff
11           __________ we the jury in favor of Defendant Loukaides
12
          On Plaintiff’s Fourth Cause of Action for VIOLATION OF CONNECTICUT UNFAIR TRADE
13   PRACTICES ACT, please check one of the following:
          ___________ we the jury find in favor of Plaintiff
14
          __________ we the jury in favor of Defendant Loukaides
15
          On Plaintiff’s Fifth Cause of Action for VIOLATION OF CONNECTICUT COMMON LAW
16   OF UNFAIR COMPETITION, please check one of the following:
          ___________ we the jury find in favor of Plaintiff
17
          __________ we the jury in favor of Defendant Loukaides
18
            On Plaintiff’s Sixth Cause of Action for UNJUST ENRICHMENT, a Judgment on default has
19   already been issued as against Defendant Acadima. please check one of the following:
            ___________ we the jury find in favor of Plaintiff
20
            __________ we the jury in favor of Defendant Loukaides
21
            Based on a finding of liability of Defendant Loukaides, we the jury award damages to Plaintiff in
22   the amount of $_______________.
23
            In addition, we the jury award Plaintiff the following additional relief (check all that apply):
24
                   ____punitive damages in the amount of $________.
25                 ____an injunction enjoining and restraining Defendant, as well as all its agents,
                   representative, servants, employees, attorneys, successors and assigns, enjoining and
26
                   restraining from copying, posting, or making any other infringing use or distribution of
27                 any of Plaintiff’s protected materials and they must take down all webpages that contain
                   or were derived from any of Plaintiff’s copyrighted work including the websites:
28




                                                Joint Trial Memorandum
                    www.Acadima.com,        www.gradshop.com,                 www.graduationcapandgown.com,
 1
                    www.graduationapparel.com, www.gradgown.com
 2
     Dated: _______________________
 3
     Signed:______________________
 4
            Presiding Juror
 5

 6   After /all verdict forms have been signed, notify the clerk/bailiff or court attendant that you are ready to
 7
     present your verdict in the courtroom.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                Joint Trial Memorandum
 1              SCHEDULE E
 2   Plaintiff’s Proposed Jury Instructions.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




             Joint Trial Memorandum
 1                                               SCHEDULE F
 2                                           Objections to Exhibits
 3   Plaintiff objects to Defendants’ Exhibits on the following grounds:
 4   Exhibit A:
 5      (1) Pursuant to Federal Rule of Evidence (“FRE”) Article IX, including Rule 901, et. seq., as
 6          Defendant has not identified any witness who will be able to authenticate said Exhibit.
 7      (2) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
 8          requirements for relevance and has limited or no probative value.
 9      (3) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
10   The Remaining Exhibits were not produced timely pursuant to Court’s Second Amended Scheduling
11   Order (ECF 84) and Joint Trial Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b).
12   Further, Exhibits were not labeled by letter when produced, which required Plaintiff to have to match
13   up, through guesswork, Defendants’ Exhibits with Defendants’ Exhibits list.
14   Exhibit B:
15      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
16          witness who will be able to authenticate said Exhibit.
17      (2) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
18          requirements for relevance and has limited or no probative value.
19      (3) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
20          Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
21          timely produced.
22   Exhibit C:
23      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
24          witness who will be able to authenticate said Exhibit.
25      (2) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
26          requirements for relevance and has limited or no probative value.
27

28




                                               Joint Trial Memorandum
 1      (3) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
 2          Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
 3          timely produced.
 4   Exhibit D:
 5      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
 6          witness who will be able to authenticate said Exhibit.
 7      (2) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
 8          requirements for relevance and has limited or no probative value.
 9      (3) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
10      (4) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
11          Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
12          timely produced.
13   Exhibit E:
14      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
15          witness who will be able to authenticate said Exhibit.
16      (2) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
17          requirements for relevance and has limited or no probative value.
18      (3) Pursuant to Joint Trial Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b),
19          as this exhibit was not timely produced.
20   Exhibit F:
21      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
22          witness who will be able to authenticate said Exhibit.
23      (2) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
24          requirements for relevance and has limited or no probative value.
25      (3) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
26      (4) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
27          Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
28          timely produced.




                                               Joint Trial Memorandum
 1   Exhibit G:
 2      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
 3          witness who will be able to authenticate said Exhibit.
 4      (2) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
 5          requirements for relevance and has limited or no probative value.
 6      (3) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
 7      (4) Pursuant to Joint Trial Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b),
 8          as this exhibit was not timely produced.
 9   Exhibit H:
10      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
11          witness who will be able to authenticate said Exhibit.
12      (2) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
13          requirements for relevance and has limited or no probative value.
14      (3) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
15      (4) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
16          Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
17          timely produced.
18   Exhibit I:
19      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
20          witness who will be able to authenticate said Exhibit.
21      (2) Pursuant to FRE Article X, as said Exhibit does not comply with requirements for submission of
22          a copy.
23      (3) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
24      (4) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
25          Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
26          timely produced.
27   Exhibit J:
28




                                               Joint Trial Memorandum
 1      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
 2          witness who will be able to authenticate said Exhibit.
 3      (2) Pursuant to FRE Article X, as said Exhibit does not comply with requirements for submission of
 4          a copy.
 5      (3) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
 6      (4) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
 7          Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
 8          timely produced.
 9   Exhibit K:
10      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
11          witness who will be able to authenticate said Exhibit.
12      (2) Pursuant to FRE Article X, as said Exhibit does not comply with requirements for submission of
13          a copy.
14      (3) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
15      (4) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
16          Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
17          timely produced.
18   Exhibit L:
19      (1) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
20          requirements for relevance and has limited or no probative value.
21      (2) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
22      (3) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
23          Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
24          timely produced.
25   Exhibit M:
26      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
27          witness who will be able to authenticate said Exhibit.
28




                                               Joint Trial Memorandum
 1      (2) Pursuant to FRE Article X, as said Exhibit does not comply with requirements for submission of
 2          a copy.
 3      (3) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
 4      (4) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
 5          requirements for relevance and has limited or no probative value.
 6      (5) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
 7          Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
 8          timely produced.
 9   Exhibit N:
10      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
11          witness who will be able to authenticate said Exhibit.
12      (2) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
13          requirements for relevance and has limited or no probative value.
14      (3) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
15      (4) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
16          Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
17          timely produced.
18   Exhibit O:
19      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
20          witness who will be able to authenticate said Exhibit.
21      (2) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
22          requirements for relevance and has limited or no probative value.
23      (3) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
24      (4) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
25          Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
26          timely produced.
27   Exhibit P:
28




                                               Joint Trial Memorandum
 1      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
 2          witness who will be able to authenticate said Exhibit.
 3      (2) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
 4      (3) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
 5          requirements for relevance and has limited or no probative value.
 6      (4) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
 7          Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
 8          timely produced.
 9   Exhibit Q:
10      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
11          witness who will be able to authenticate said Exhibit.
12      (2) Pursuant to FRE Article X, as said Exhibit does not comply with requirements for submission of
13          a copy.
14      (3) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
15          requirements for relevance and has limited or no probative value.
16      (4) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
17      (5) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
18          Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
19          timely produced.
20   Exhibit R:
21      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
22          witness who will be able to authenticate said Exhibit.
23      (2) Pursuant to FRE Article X, as said Exhibit does not comply with requirements for submission of
24          a copy.
25      (3) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
26          requirements for relevance and has limited or no probative value.
27      (4) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
28




                                               Joint Trial Memorandum
 1      (5) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
 2          Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
 3          timely produced.
 4   Exhibit S:
 5      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
 6          witness who will be able to authenticate said Exhibit.
 7      (2) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
 8          requirements for relevance and has limited or no probative value.
 9      (3) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
10      (4) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
11          Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
12          timely produced.
13   Exhibit T:
14      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
15          witness who will be able to authenticate said Exhibit.
16      (2) Pursuant to FRE Article X, as said Exhibit does not comply with requirements for submission of
17          a copy.
18      (3) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
19          requirements for relevance and has limited or no probative value.
20      (4) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
21      (5) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
22          Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
23          timely produced.
24   Exhibit U:
25      (1) Pursuant to FRE Article IX, including Rule 901, et. seq., as Defendant has not identified any
26          witness who will be able to authenticate said Exhibit.
27      (2) Pursuant to FRE Article X, as said Exhibit does not comply with requirements for submission of
28          a copy.




                                               Joint Trial Memorandum
 1   (3) Pursuant to FRE Article IV, including 401, 402, and 403, as this Exhibit does not meet the
 2      requirements for relevance and has limited or no probative value.
 3   (4) Pursuant to FRE Article VIII, as it contains inadmissible hearsay.
 4   (5) Pursuant to this Court’s Second Amended Scheduling Order (ECF 84) and Joint Trial
 5      Memorandum Order for the Honorable Vanessa L. Bryant Section 8(b), as this exhibit was not
 6      timely produced.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           Joint Trial Memorandum
